Exhibit 10.2

EXECUTION VERSION

SUBSIDIARY GUARANTY

Dated as of July 20, 2011

From

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

   Guaranty; Limitation of Liability.      4   

Section 4.

   Subrogation      5   

Section 5.

   Payments      5   

Section 6.

   Covenants.      6   

Section 8.

   Guaranty Supplements      6   

Section 9.

   Notices, Etc.      7   

Section 10.

   No Waiver; Remedies.      7   

Section 11.

   Right of Set-off.      7   

Section 12.

   Continuing Guaranty; Assignments under the Credit Agreement.      7   

Section 13.

   Execution in Counterparts.      8   

Section 14.

   GOVERNING LAW.      8   

Section 15.

   WAIVER OF JURY TRIAL      8   

Section 16.

   Jurisdiction; Consent to Service of Process.      8   

Exhibit A - Guaranty Supplement

 

i



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY dated as of July 20, 2011 (the “Guaranty”) made by the
Persons listed on the signature pages hereof under the caption “Subsidiary
Guarantors” and the Additional Guarantors (as defined in Section 8) (such
Persons so listed and the Additional Guarantors being, collectively, the
“Guarantors” and, individually, a “Guarantor”) in favor of the Secured Parties
(as defined in the Credit Agreement referred to below).

PRELIMINARY STATEMENT

WHEREAS, WMG Acquisition Corp., a Delaware corporation (the “Borrower”) and a
direct or indirect parent of each Guarantor, will, on the date hereof, enter
into a Credit Agreement (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, each Lender from time to time party thereto (collectively, the
“Lenders”) and Credit Suisse AG as administrative agent (the “Administrative
Agent”). Capitalized terms used herein without definition shall have the meaning
assigned thereto in the Credit Agreement.

WHEREAS, each Guarantor may receive, directly or indirectly, a portion of the
proceeds of the Loans under the Credit Agreement and will derive substantial
direct and indirect benefits from the transactions contemplated by the Loan
Documents and the Secured Hedge Agreements (together with all instruments,
agreements or other documents evidencing Cash Management Obligations, the
“Finance Documents”). It is a condition to the effectiveness of the Credit
Agreement and the entry by the Hedge Banks into Secured Hedge Agreements from
time to time that each Guarantor shall have executed and delivered this
Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to enter into the Credit Agreement and the Hedge Banks to enter into
Secured Hedge Agreements from time to time, each Guarantor, jointly and
severally with each other Guarantor, hereby agrees as follows:

Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor hereby, jointly
and severally, absolutely, unconditionally and irrevocably guarantees to the
Administrative Agent, for the benefit of the applicable Secured Parties, the
punctual payment, when due and payable, whether at scheduled maturity or by
acceleration, demand or otherwise, of all Obligations of each Loan Party and
each other Restricted Subsidiary that is an obligor with respect to the Cash
Management Obligations (each, an “Obligor”) now or hereafter existing (such
Obligations being the “Guaranteed Obligations”). Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Obligor to any Secured Party under or in respect of the Finance Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other
Obligor.



--------------------------------------------------------------------------------

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Guaranteed Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of, and not otherwise be in violation of, Debtor Relief Laws, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this Guaranty
and the Guaranteed Obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties and the
Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
that can be guaranteed by such Guarantor under applicable law and that will
otherwise result in the Guaranteed Obligations of such Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty, such Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other Guarantor so as to maximize the aggregate amount
paid to the Secured Parties under or in respect of the Finance Documents.

Section 2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Finance
Documents. The Guaranteed Obligations of each Guarantor under or in respect of
this Guaranty are independent of the Guaranteed Obligations or any other
Obligations of any other Obligor under or in respect of the Finance Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or any other Obligor or whether the Borrower or any
other Obligor is joined in any such action or actions. The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives, to the maximum
extent permitted by applicable law, any defenses it may now have or hereafter
acquire arising out of or in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Finance Document or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Obligor under or in respect of the Finance Documents, or any other
amendment or waiver of or any consent to or departure from any Finance Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Obligor or any of its
Subsidiaries or otherwise;

 

2



--------------------------------------------------------------------------------

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to or departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Obligor under the
Finance Documents or any other assets of any Obligor or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Obligor or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Obligor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Obligor now or hereafter known
to such Secured Party (each Guarantor waiving, to the maximum extent permitted
under applicable law, any duty on the part of the Secured Parties to disclose
such information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations;

(h) any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Secured Party with respect to
the Finance Documents; or

(i) any other circumstance or any existence of or reliance on any representation
by any Secured Party that might otherwise constitute a defense available to, or
a discharge of, any Obligor or any other guarantor or surety (other than the
payment in full in cash of the Guaranteed Obligations).

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Obligor or
otherwise, all as though such payment had not been made.

 

3



--------------------------------------------------------------------------------

Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives, to the maximum extent permitted by
applicable law, promptness, diligence, notice of acceptance, presentment, demand
for performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Obligor or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, any right to revoke this Guaranty and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

(c) Each Guarantor herby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, (i) any defense arising by reason of any
claim or defense based upon an election of remedies by any Secured Party that in
any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Obligors, any other guarantor or any other Person or any Collateral
and (ii) any defense based on any right of set-off or counterclaim against or in
respect of the Guaranteed Obligations of such Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, in accordance
with the Loan Documents, without notice to or demand upon such Guarantor and
without affecting the liability of such Guarantor under this Guaranty, foreclose
under any mortgage by nonjudicial sale, and each Guarantor hereby waives, to the
maximum extent permitted by applicable law, any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, any duty on the part of any Secured Party to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Obligor or any of its Subsidiaries now or hereafter known
by such Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Finance
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

 

4



--------------------------------------------------------------------------------

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower or any other Obligor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of this Guaranty or any other Finance Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower or any other Obligor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower or any other Obligor, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until (1) the payment in full
in cash of such Guaranteed Obligations that are accrued and payable, other than
obligations under Secured Hedge Agreements and Cash Management Obligations,
(2) the termination or expiration (or the cash collateralizing or backstopping
on terms agreed to by the Administrative Agent and the Issuing Bank) of all
Letters of Credit and (3) the termination of all Commitments. If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to (1) the payment in full in cash of such Guaranteed
Obligations that are accrued and payable, other than obligations under Secured
Hedge Agreements and Cash Management Obligations, (2) the termination or
expiration (or the cash collateralizing or backstopping on terms agreed to by
the Administrative Agent and the Issuing Bank) of all Letters of Credit and
(3) the termination of all Commitments, such amount shall be received and held
in trust for the benefit of the Secured Parties, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Finance Documents, or to be
held as Collateral for any Guaranteed Obligations or other amounts payable under
this Guaranty thereafter arising. Upon (1) the payment in full in cash of such
Guaranteed Obligations that are accrued and payable, other than obligations
under Secured Hedge Agreements and Cash Management Obligations, (2) the
termination or expiration (or the cash collateralizing or backstopping on terms
agreed to by the Administrative Agent and the Issuing Bank) of all Letters of
Credit and (3) the termination of all Commitments, the Secured Parties will, at
such Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

Section 5. Payments. Any and all payments by any Guarantor under this Guaranty
or any other Loan Document shall be made in accordance with the terms of the
Credit Agreement.

 

5



--------------------------------------------------------------------------------

Section 6. Covenants. Each Guarantor covenants and agrees that, until (1) the
payment in full in cash of such Guaranteed Obligations that are accrued and
payable, other than obligations under Secured Hedge Agreements and Cash
Management Obligations, (2) the termination or expiration (or the cash
collateralizing or backstopping on terms agreed to by the Administrative Agent
and the Issuing Bank) of all Letters of Credit and (3) the termination of all
Commitments, such Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that the Borrower has agreed to cause such Guarantor or such Subsidiaries to
perform or observe.

Section 7. Amendments, Release of Guarantors, Etc. No amendment or waiver of any
provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and the Guarantors (with the consent of
the requisite number of Lenders specified in the Credit Agreement, if
applicable) and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. A Guarantor
shall automatically be released from this Guaranty and its obligations hereunder
upon (i) the sale or other disposition of all of the Capital Stock of such
Guarantor (to a Person other than the Borrower or a Subsidiary thereof) as
permitted under the Credit Agreement or (ii) consummation of any other
transaction or designation permitted by the Credit Agreement as a result of
which such Guarantor becomes an Excluded Subsidiary; provided that no such
release under this clause (ii) shall occur if such Guarantor is a guarantor in
respect of any Related Debt. The Administrative Agent will, at such Guarantor’s
expense, execute and deliver to such Guarantor such documents as such Guarantor
shall reasonably request to evidence the release of such Guarantor from its
Guarantee hereunder pursuant to this Section 7; provided that such Guarantor
shall have delivered to the Administrative Agent a written request therefor and
a certificate of such Guarantor to the effect that the transaction is in
compliance with the Loan Documents. The Administrative Agent shall be authorized
to rely on any such certificate without independent investigation.

Section 8. Guaranty Supplements. Upon the execution and delivery by any Person
of a guaranty supplement in substantially the form of Exhibit A hereto (each, a
“Guaranty Supplement”), (a) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guaranty to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” or “Subsidiary Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (b) each reference herein to “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty” or the “Subsidiary
Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Guaranty, shall mean and be a reference to this Guaranty as supplemented by such
Guaranty Supplement.

 

6



--------------------------------------------------------------------------------

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including e-mail or fax communication) and
mailed, e-mailed, faxed or delivered to it, if to any Guarantor, addressed to it
in care of the Borrower at the Borrower’s address specified in Section 10.01 of
the Credit Agreement, if to any Hedge Bank, at its address specified in the
Secured Hedge Agreement to which it is a party, if to the Administrative Agent,
the Issuing Bank or any Lender, at its address specified in Section 10.01 of the
Credit Agreement, or, as to any party, at such other address as shall be
designated by such party in a written notice to each other party. All such
notices and other communications shall be deemed to be given or made at such
time as shall be set forth in Section 10.01 of the Credit Agreement. Delivery by
a facsimile or electronic pdf copy of an executed counterpart of a signature
page to any amendment or waiver of any provision of this Guaranty or of any
Guaranty Supplement to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11. Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Guarantor against any of and all the Obligations of
such Guarantor now or hereafter existing under this Guaranty or any other Loan
Documents, irrespective of whether or not such Lender shall have made any demand
under this Guaranty or such other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section 11 are in
addition to other rights and remedies (including other rights of set-off) which
such Lender may have.

Section 12. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until (i) the payment in full in cash of such Obligations that are accrued and
payable, other than obligations under Secured Hedge Agreements and Cash
Management Obligations, (ii) the termination or expiration (or the cash
collateralizing or backstopping on terms agreed to by the Administrative Agent
and the Issuing Bank) of all Letters of Credit and (iii) the termination of all
Commitments, (b) be binding upon each Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Secured

 

7



--------------------------------------------------------------------------------

Parties and their permitted successors, transferees and assigns. Without
limiting the generality of clause (c) of the immediately preceding sentence,
each Lender may assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement as and to the extent permitted under
Section 10.04 of the Credit Agreement. Except as expressly provided in the
Credit Agreement, no Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Administrative Agent and each Lender.

Section 13. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by facsimile or electronically via pdf shall be
effective as delivery of an original executed counterpart of this Guaranty.

Section 14. GOVERNING LAW. THIS GUARANTY AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE
STATE OF NEW YORK.

Section 15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.

Section 16. Jurisdiction; Consent to Service of Process. (a) Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan (together with any
New York State court, the “New York Courts”), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Guaranty
or the other Loan Documents (other than the Collateral Documents to the extent
otherwise set forth therein), or for recognition

 

8



--------------------------------------------------------------------------------

or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court, provided that (i) if all
such New York State courts decline jurisdiction over any Person, or decline (or
in the case of the Federal court, lack) jurisdiction over any subject matter of
such action or proceeding, a legal action or proceeding may be brought with
respect thereto in another court having jurisdiction, and (ii) in the event that
a legal action or proceeding is brought against any party hereto or involving
any of its property or assets in another court (without any collusive assistance
by such party or any of its Subsidiaries or Affiliates), such party shall be
entitled to assert any claim or defense (including any claim or defense that
this Section 16 would otherwise require to be asserted in a legal action or
proceeding in a New York Court) in any such action or proceeding. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty shall
affect (x) any right that the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Guaranty or the other Loan Documents against the Guarantor or
its properties in the courts of any jurisdiction, provided that any Guarantor
shall be entitled to assert any claim or defense (including any claim or defense
that this Section 16 would otherwise require to be asserted in a legal action or
proceeding in a New York Court) in any such action or proceeding or (y) any
party from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment.

(a) Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(b) Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 9. Nothing in this Guaranty will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

SUBSIDIARY GUARANTORS: ROADRUNNER RECORDS, INC. T.Y.S., INC. THE ALL BLACKS
U.S.A., INC. A. P. SCHMIDT CO. ATLANTIC RECORDING CORPORATION ATLANTIC/MR
VENTURES INC. BERNA MUSIC, INC. BIG BEAT RECORDS INC. CAFE AMERICANA INC.
CHAPPELL & INTERSONG MUSIC GROUP (AUSTRALIA) LIMITED CHAPPELL AND INTERSONG
MUSIC GROUP (GERMANY) INC. CHAPPELL MUSIC COMPANY, INC. COTA MUSIC, INC.
COTILLION MUSIC, INC. CRK MUSIC INC. E/A MUSIC, INC. ELEKSYLUM MUSIC, INC.
ELEKTRA/CHAMELEON VENTURES INC. ELEKTRA ENTERTAINMENT GROUP INC. ELEKTRA GROUP
VENTURES INC. EN ACQUISITION CORP. FHK, INC. FIDDLEBACK MUSIC PUBLISHING
COMPANY, INC. FOSTER FREES MUSIC, INC. INSIDE JOB, INC. INSOUND ACQUISITION INC.
INTERSONG U.S.A., INC. JADAR MUSIC CORP. LEM AMERICA, INC. LONDON-SIRE RECORDS
INC. MAVERICK PARTNER INC.

[Signature Page to Guaranty]

 

 



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS (cont-d): MCGUFFIN MUSIC INC. MIXED BAG MUSIC, INC. MM
INVESTMENT INC. NC HUNGARY HOLDINGS INC. NEW CHAPPELL INC. NONESUCH RECORDS INC.
NON-STOP MUSIC HOLDINGS, INC. NVC INTERNATIONAL INC. OCTA MUSIC, INC. PEPAMAR
MUSIC CORP. REP SALES, INC. RESTLESS ACQUISITION CORP. REVELATION MUSIC
PUBLISHING CORPORATION RHINO ENTERTAINMENT COMPANY RICK’S MUSIC INC. RIGHTSONG
MUSIC INC. RODRA MUSIC, INC. RYKO CORPORATION RYKODISC, INC. RYKOMUSIC, INC. SEA
CHIME MUSIC, INC. SR/MDM VENTURE INC. SUPER HYPE PUBLISHING, INC. THE RHYTHM
METHOD INC. TOMMY BOY MUSIC, INC. TOMMY VALANDO PUBLISHING GROUP, INC. TW MUSIC
HOLDINGS INC. UNICHAPPELL MUSIC INC. W.B.M. MUSIC CORP. WALDEN MUSIC INC. WARNER
ALLIANCE MUSIC INC. WARNER BRETHREN INC. WARNER BROS. MUSIC INTERNATIONAL INC.
WARNER BROS. RECORDS INC. WARNER CUSTOM MUSIC CORP. WARNER DOMAIN MUSIC INC.
WARNER MUSIC DISCOVERY INC. WARNER MUSIC LATINA INC. WARNER MUSIC SP INC.

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS (cont-d): WARNER SOJOURNER MUSIC INC. WARNER SPECIAL
PRODUCTS INC. WARNER STRATEGIC MARKETING INC. WARNER/CHAPPELL MUSIC (SERVICES),
INC. WARNER/CHAPPELL MUSIC, INC. WARNER/CHAPPELL PRODUCTION MUSIC, INC.
WARNER-ELEKTRA-ATLANTIC CORPORATION WARNERSONGS, INC. WARNER-TAMERLANE
PUBLISHING CORP. WARPRISE MUSIC INC. WB GOLD MUSIC CORP. WB MUSIC CORP.
WBM/HOUSE OF GOLD MUSIC, INC. WBR MANAGEMENT SERVICES INC. WBR/QRI VENTURE, INC.
WBR/RUFFNATION VENTURES, INC. WBR/SIRE VENTURES INC. WEA EUROPE INC. WEA INC.
WEA INTERNATIONAL INC. WEA MANAGEMENT SERVICES INC. WIDE MUSIC, INC. WMG
MANAGEMENT SERVICES INC. ASYLUM RECORDS LLC ATLANTIC MOBILE LLC ATLANTIC
PRODUCTIONS LLC ATLANTIC SCREAM LLC ATLANTIC/143 L.L.C. BB INVESTMENTS LLC
BULLDOG ENTERTAINMENT GROUP LLC BULLDOG ISLAND EVENTS LLC BUTE SOUND LLC CHORUSS
LLC CORDLESS RECORDINGS LLC EAST WEST RECORDS LLC FBR INVESTMENTS LLC FOZ MAN
MUSIC LLC FUELED BY RAMEN LLC

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS (cont-d): LAVA RECORDS LLC LAVA TRADEMARK HOLDING COMPANY
LLC MADE OF STONE LLC PENALTY RECORDS, LLC PERFECT GAME RECORDING COMPANY LLC
RHINO NAME & LIKENESS HOLDINGS, LLC RHINO/FSE HOLDINGS, LLC T-BOY MUSIC, LLC
T-GIRL MUSIC, LLC THE BIZ LLC UPPED.COM LLC WARNER MUSIC DISTRIBUTION LLC WMG
TRADEMARK HOLDING COMPANY LLC ALTERNATIVE DISTRIBUTION ALLIANCE MAVERICK
RECORDING COMPANY J. RUBY PRODUCTIONS, INC. SIX-FIFTEEN MUSIC PRODUCTIONS, INC.
SUMMY-BIRCHARD, INC. ARTIST ARENA LLC ATLANTIC PIX LLC FERRET MUSIC HOLDINGS LLC
FERRET MUSIC LLC FERRET MUSIC MANAGEMENT LLC FERRET MUSIC TOURING LLC P & C
PUBLISHING LLC WARNER MUSIC NASHVILLE LLC By: /s/ Paul Robinson
                                              Name: Paul Robinson Title: Vice
President & Secretary of each of the above named entities listed under the
heading Guarantors and signing this agreement in such capacity on behalf of each
such entity

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS (cont-d): SUMMY-BIRCHARD, INC. ARTIST ARENA LLC ATLANTIC
PIX LLC FERRET MUSIC HOLDINGS LLC FERRET MUSIC LLC FERRET MUSIC MANAGEMENT LLC
FERRET MUSIC TOURING LLC P & C PUBLISHING LLC WARNER MUSIC NASHVILLE LLC By: /s/
Paul Robinson                                                   Name: Paul
Robinson Title: Vice President & Secretary of each of the above named entities
listed under the heading Guarantors and signing this agreement in such capacity
on behalf of each such entity

[Signature Page to Guaranty]

 



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS (cont-d): WARNER MUSIC INC. By: /s/ Paul Robinson
                                         Name: Paul Robinson Title: Executive
Vice President & Secretary 615 MUSIC LIBRARY, LLC By: Six-Fifteen Music
Productions, Inc., its Sole Member By: /s/ Paul Robinson
                                         Name: Paul Robinson Title: Vice
President & Secretary ARTIST ARENA INTERNATIONAL, LLC By: Artist Arena LLC, its
Member By: /s/ Paul Robinson                                          Name: Paul
Robinson Title: Vice President & Secretary

[Signature Page to Guaranty]

 



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS (cont-d): NON-STOP CATACLYSMIC MUSIC, LLC NON-STOP
INTERNATIONAL PUBLISHING, LLC By: Non-Stop Music Holdings, Inc., its Manager By:
/s/ Paul Robinson                                          Name: Paul Robinson
Title: Vice President & Secretary NON-STOP MUSIC LIBRARY, LC NON-STOP MUSIC
PUBLISHING, LLC NON-STOP OUTRAGEOUS PUBLISHING, LLC NON-STOP PRODUCTIONS, LLC
By: Non-Stop Music Holdings, Inc., their Manager By: /s/ Paul Robinson
                                         Name: Paul Robinson Title: Vice
President & Secretary WMG ARTIST BRAND LLC By: Warner Music Inc., its Member By:
/s/ Paul Robinson                                          Name: Paul Robinson
Title: Executive Vice President & Secretary

[Signature Page to Guaranty]

 



--------------------------------------------------------------------------------

Exhibit A

To The

Subsidiary Guaranty

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

Credit Suisse AG, as Administrative Agent

Eleven Madison Avenue

New York, NY 10010

RE: Credit Agreement dated as of July 20, 2011 among WMG Acquisition Corp. (the
“Company”), each Lender from time to time party thereto and Credit Suisse AG as
administrative agent (the “Administrative Agent”).

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Subsidiary
Guaranty referred to therein (such Subsidiary Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Subsidiary Guaranty Supplement (the
“Guaranty Supplement”), being the “Subsidiary Guaranty”). The capitalized terms
defined in the Subsidiary Guaranty or in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby,
jointly and severally with the other Guarantors, absolutely, unconditionally and
irrevocably guarantees to the Administrative Agent, for the benefit of the
applicable Secured Parties (as defined below), the punctual payment, when due
and payable, whether at scheduled maturity or by acceleration, demand or
otherwise, of all Obligations of each other Obligor now or hereafter existing
(such Obligations being the “Guaranteed Obligations”). Without limiting the
generality of the foregoing, the undersigned’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Obligor to any Secured Party under or in respect of the Finance
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Obligor.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Subsidiary
Guaranty and the Guaranteed Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of,
and not otherwise be in violation of, Debtor Relief Laws, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty Supplement, the
Subsidiary Guaranty and the Guaranteed Obligations of the undersigned hereunder
and thereunder. To effectuate the foregoing intention, the Administrative Agent,
the other Secured Parties and the undersigned hereby irrevocably agree that the
Guaranteed Obligations of the undersigned under this Guaranty



--------------------------------------------------------------------------------

Supplement and the Subsidiary Guaranty at any time shall be limited to the
maximum amount that can be guaranteed by such Guarantor under the applicable law
and that will otherwise result in the Guaranteed Obligations of the undersigned
under this Guaranty Supplement and the Subsidiary Guaranty not constituting a
fraudulent transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement and the Guaranty, the undersigned will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor so as to
maximize the aggregate amount paid to the Secured Parties under or in respect of
the Finance Documents.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Subsidiary Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Subsidiary Guaranty to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor”, a “Loan Party” or an “Obligor” shall also mean and be a reference to
the undersigned.

Section 3. Electronic Delivery. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by facsimile or electronically via
pdf shall be effective as delivery of an original executed counterpart of this
Guaranty Supplement.

Section 4. GOVERNING LAW. THIS GUARANTY SUPPLEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS GUARANTY SUPPLEMENT AND THE SUBSIDIARY
GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

Section 5. WAIVER OF JURY TRIAL. THE UNDERSIGNED HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS GUARANTY SUPPLEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY

 

2



--------------------------------------------------------------------------------

SUPPLEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.

Section 6. Jurisdiction; Consent to Service of Process. (a) The undersigned
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan (together with any
New York State court, the “New York Courts”), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Guaranty
Supplement or the other Loan Documents (other than the Collateral Documents to
the extent otherwise set forth therein), or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court, provided that (i) if all such New York
State courts decline jurisdiction over any Person, or decline (or in the case of
the Federal court, lack) jurisdiction over any subject matter of such action or
proceeding, a legal action or proceeding may be brought with respect thereto in
another court having jurisdiction, and (ii) in the event that a legal action or
proceeding is brought against any party hereto or involving any of its property
or assets in another court (without any collusive assistance by such party or
any of its Subsidiaries or Affiliates), such party shall be entitled to assert
any claim or defense (including any claim or defense that this Section 6 would
otherwise require to be asserted in a legal action or proceeding in a New York
Court) in any such action or proceeding. The undersigned agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Supplement shall affect (x) any right
that the Administrative Agent, the Collateral Agent, the Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Guaranty Supplement or the other Loan Documents against undersigned or its
properties in the courts of any jurisdiction, provided that any Loan Party shall
be entitled to assert any claim or defense (including any claim or defense that
this Section 6 would otherwise require to be asserted in a legal action or
proceeding in a New York Court) in any such action or proceeding or (y) any
party from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment.

(b) The undersigned hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Supplement or the other Loan
Documents in any New York State or Federal court. The undersigned hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

3



--------------------------------------------------------------------------------

(c) The undersigned irrevocably consents to service of process in the manner
provided for notices in Section 9 of the Subsidiary Guaranty. Nothing in this
Guaranty Supplement will affect the right of any party to the Subsidiary
Guaranty to serve process in any other manner permitted by law.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By:  

 

  Title:

 

4